 



Exhibit 10.5.2

RESTRICTED STOCK AGREEMENT

     RESTRICTED STOCK AGREEMENT (“Agreement”), effective as of ___, between Pier
1 Imports, Inc., a Delaware corporation (the “Company”), and (the “Grantee”).

     WHEREAS, pursuant to the provisions of the Company’s Management Restricted
Stock Plan (the “Plan”), the Compensation Committee of the Board of Directors of
the Company (the “Committee”) administers the Plan (the “Plan”); and

     WHEREAS, the Committee has determined that the Grantee be granted a
Restricted Stock Award under the Plan for the number of shares and upon the
terms set forth below;

     NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

     1. Grant of Award. The Grantee is hereby granted an Award under the Plan
(the “Award”), subject to the terms and conditions hereinafter set forth, with
respect to___ shares of Common Stock, $1.00 par value, of the Company (the
“Stock”). . The Grantee shall be issued stock certificates evidencing the
restricted shares of Stock covered by the Award. Such certificates shall be
registered in the name of the Grantee, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to this Award,
substantially in the following form:

“The transferability of this certificate and the shares of Stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) contained in the Management Restricted Stock Plan of Pier 1 Imports,
Inc. and the Restricted Stock Agreement entered into between the registered
owner and Pier 1 Imports, Inc. A copy of such Plan and Agreement is on file in
the offices of Pier 1 Imports, Inc., 100 Pier 1 Place, Suite 600, Fort Worth,
Texas 76102.”

     The Stock certificates evidencing such shares shall be held in custody by
the Company or, if specified by the Committee, with a third party custodian or
trustee, until the restrictions thereon shall have lapsed, and, as a condition
of this Award, the Grantee shall deliver a stock power, duly endorsed in blank,
relating to the restricted shares of Stock covered by this Award.

     2. Transfer Restrictions. Except as expressly provided herein, this Award
and the shares of Restricted Stock issued with respect to this Award are
non-transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, the Award shall immediately become null and void and
the shares of Restricted Stock relating thereto shall be forfeited.

     3. Restrictions. The restrictions on the shares of Stock covered by this
Award shall lapse and such shares shall vest at the rate of (i) thirty-three
percent (33%) of the shares of Restricted Stock awarded hereunder on the first
anniversary date of the date of Award hereof, (ii) thirty-three percent (33%) of
the shares of Restricted Stock awarded hereunder on the second

1



--------------------------------------------------------------------------------



 



anniversary date of the date of Award hereof, and (iii) thirty-four percent
(34%) of the shares of Restricted Stock awarded hereunder on the third
anniversary date of the date of Award hereof. Upon Termination of Employment of
the Grantee with the Company or any Subsidiary of the Company (or the successor
of any such company) for any reason, the Grantee shall forfeit all rights in
shares of Restricted Stock as to which the restrictions thereon shall not have
lapsed, and the ownership of such shares shall immediately vest in the Company.

     4. Voting and Dividend Rights. During the period in which the restrictions
provided herein are applicable to the Stock covered by the Award, the Grantee
shall have the right to vote such shares and to receive any cash dividends paid
with respect to such shares. Any dividend or distribution payable with respect
to Restricted Stock that shall be paid in shares of Common Stock shall be
subject to the same restrictions provided for herein. Any dividend or
distribution (other than cash or Common Stock) payable on shares of Restricted
Stock, and any consideration receivable for or in conversion of or exchange for
shares of Restricted Stock, unless otherwise determined by the Committee, shall
be subject to the terms and conditions of this Agreement or with such
modifications thereof as the Committee may provide in its absolute discretion.

     5. Distribution Following End of Restrictions. Upon the expiration of the
restrictions provided in Section 3 hereof as to any portion of the Restricted
Stock, the Company will cause a new certificate evidencing such amount of Stock
to be delivered to the Grantee, or in the case of his death to his or her legal
representative, beneficiary or heir, free of the legend regarding
transferability; provided, however, that the Company shall not be obligated to
issued any fractional shares of Common Stock.

     6. Tax Withholding. The obligation of the Company to deliver any
certificate to the Grantee pursuant to Section 5 hereof shall be subject to the
receipt by the Company from the Grantee of any withholding taxes required as a
result of the grant of the Award or lapsing of restrictions thereon. Subject to
the consent of the Committee, the Grantee may satisfy all or part of such
withholding tax requirement by electing to require the Company to purchase that
number of unrestricted shares of Common Stock designated by the Grantee at a
price equal to the closing price for the Common Stock, as reported for
consolidated transactions on the New York Stock Exchange on the date of lapse of
the restrictions or, if the Common Stock did not trade on such day, on the next
preceding day on which trading occurred.

     7. Securities Laws Requirements. The Company shall not be required to issue
shares pursuant to the Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
registered; and (b) the Company has complied with applicable federal and state
securities laws.

     The Committee may require the Grantee to furnish to the Company, prior to
the issuance of any shares of Stock in connection with this Award, an agreement,
in such form as the committee may from time to time deem appropriate, in which
the Grantee represents that the shares acquired by him under the Award are being
acquired for investment and not with a view to the sale or distribution thereof.

2



--------------------------------------------------------------------------------



 



     8. Incorporation of Plan Provisions. This Agreement is made pursuant to the
Plan and is subject to all of the terms and provisions of the Plan as if the
same were fully set forth herein, and receipt of a copy of the Plan is hereby
acknowledged. Capitalized terms not otherwise defined herein shall have the same
meanings set forth for such terms in the Plan.

     9. Miscellaneous. This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of Delaware, and any applicable laws of the United States, and (c) may
not be amended without the written consent of both the Company and the Grantee.
No contract or right of employment shall be implied by this Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement here on
the date first above written.

            PIER 1 IMPORTS, INC.
              By:                         GRANTEE:                   

3